83703: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32025: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83703


Short Caption:PINE RIVER LANE TR. VS. HSBC BANK USA N.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A837464Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/03/2021 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantPine River Lane TrustChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentHSBC Bank USA, N.A.Jeffrey S. Allison
							(Houser LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/01/2021Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates.  Check no. 23421. (SC)


11/01/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-31347




11/01/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-31350




11/03/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)21-31604




11/22/2021Docketing StatementFiled Appellant's Docketing Statement. (SC)21-33511




11/30/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).21-34230




12/01/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-34272




12/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/28/21.  To Court Reporter: Kerry Esparza. (REJECTED PER NOTICE ISSUED 12/8/21) (SC)


12/08/2021Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)21-35011




12/09/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 9/28/21.  To Court Reporter: Kerry Esparza. (SC)21-35088




02/28/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  March 15, 2022.  (SC)22-06455




03/07/2022TranscriptFiled Notice from Court Reporter. Kerry Esparza stating that the requested transcripts were delivered.  Dates of transcripts: 9/28/21. (SC)22-07200




03/15/2022BriefFiled Appellant's Opening Brief. (SC)22-08209




03/15/2022AppendixFiled Joint Appendix. (SC)22-08212




04/13/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: April 28, 2022. (SC)22-11664




04/26/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)22-13219




05/04/2022Order/ProceduralFiled Order. Respondent has filed an unopposed motion requesting a second extension of time to file the answering brief. The motion is granted in this instance only.  Respondent's answering brief due: May 26, 2022. (SC)22-14160




05/25/2022BriefFiled Respondent's Answering Brief. (SC)22-16616




06/24/2022BriefFiled Appellant's Reply Brief. (SC)22-20102




06/24/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32025





Combined Case View